Citation Nr: 1228680	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  03-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for an upper left clavicle basal cell carcinoma (BCC) removal scar.

2.  Entitlement to a compensable rating for an upper anterior left arm BCC removal scar.

3.  Entitlement to a compensable rating for a posterior left shoulder BCC removal scar.

4.  Entitlement to increases in the "staged" (10 percent prior to December 1, 2010, 40 percent from that date) ratings assigned for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2001 and March 2002 rating decisions by the Portland, Oregon RO that granted service connection for lumbosacral strain (rated 10 percent) and scars on the upper left clavicle, upper anterior left arm, and posterior left shoulder (rated 0 percent).  In July 2003, the Veteran requested a videoconference hearing before the Board; he failed to appear for such hearing scheduled in April 2006.  In July 2006, April 2009, and October 2010 the case was remanded for additional development.  An interim rating decision increased the rating for lumbar strain to 40 percent, effective December 1, 2010.  Since the Veteran has not expressed satisfaction with "staged" ratings (and as the lumbar spine disability rating is less than the maximum under the applicable criteria) the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are for consideration.  

In a statement received in August 2006, the Veteran appears to be claiming secondary service connection for a bilateral knee disability, and in a release for medical records from Frankford Hospital also received in August 2006, he refers to psychiatric disability due to personal assault in 1984 (at which time he was on active duty), raising a claim of service connection for such disability.  These matters were referred to the RO in the April 2009 and October 2010 Board remands, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In November 2010 (pursuant to an October 2010 Board remand), the Veteran was asked by the RO to provide authorizations for VA to secure outstanding records of private treatment necessary to adjudicate his claims seeking increases in staged ratings assigned for a low back disability and compensable ratings for an upper left clavicle, upper anterior left arm, and posterior left shoulder BCC removal scars; more than a year has lapsed since that request; he has not responded. 


CONCLUSION OF LAW

By failing to provide authorizations for VA to secure evidence needed to properly adjudicate his claims for increase, the Veteran has abandoned such claims, and his appeal with respect to these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to the instant claims.  

This appeal is from the initial ratings assigned with grants of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2003 statement of the case (SOC) and a letter in July 2006 properly provided the Veteran notice on the downstream issue of an increased initial rating.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records are associated with his claims file, and some pertinent postservice treatment records have been secured.  His Virtual VA file has been reviewed.  In an April 2009 remand, the Board (noting that the Veteran would need to furnish updated authorization forms and/or more identifying information) sought copies of compete records of treatment the Veteran received for his lumbosacral spine and scar (skin) from Dr. K.Y., Dr. G.L., Bend Memorial Clinic, Dr. D., Dr. W., and his physical therapist.  The Veteran likely did not receive the RO's subsequent request to the Veteran for releases because the notification was returned to the RO with the notation "Return to sender wrong address".  In an October 2010 remand (copy to the Veteran initially returned as mailed to an incorrect address, then re-mailed to the Veteran in November 2010 at his current address of record and not returned) the Board again asked the RO to secure the private treatment records previously sought, with authorization from Veteran (after his whereabouts were discovered).  By letter mailed in November 2010 the Veteran was asked (at his current address) to provide authorizations for VA to secure the private records.  He did not respond.  The evidence sought, necessary to properly adjudicate the instant claims, cannot be secured without his cooperation.  Notably, contemporaneously with the request for authorizations to secure the private treatment records the Veteran received (at the same address) notifications to present for December 2010 and January 2011 VA examination.  He presented for such examinations, indicating that he was accepting mail at the address.  [He failed to present for a May 2012 examination that was scheduled because a prior examination was deemed inadequate.]  

Under these circumstances VA has met its assistance obligations.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

In an April 2009 remand, the Board asked the RO/Appeals Management Center (AMC) to secure copies of the compete private records of treatment the Veteran received for his low back and scar (skin) disabilities from Dr. K.Y., Dr. G.L., Bend Memorial Clinic, Dr. D., Dr. W., and his physical therapist (which were considered evidence necessary to properly adjudicate the Veteran's claims for increase).  The Board noted that the Veteran was to co-operate in the matter by providing the appropriate authorizations/releases.  In May 2009 the RO sent the Veteran a letter requesting authorizations for VA to secure the records sought.  He did not respond, and the case was returned to the Board.  When the case arrived at the Board, the Board mailed notification to the Veteran that the case was once more before the Board; such notification was returned with the notation "Return to sender wrong address".  Significantly, this notification was sent to the address which was used by the RO in May 2009 to request the authorizations.  Consequently, it appeared likely that the Veteran did not receive the RO's initial request for the authorizations.   

In an October 2010 remand the Board again ordered the RO to secure the private treatment records (with authorization from the Veteran after his whereabouts were discovered).  By letter to the Veteran in November 2010 AMC sought authorizations to secure the private records.  He did not respond.  This November 2010 letter was not returned as undeliverable.  Notably the Veteran was contemporaneously notified, at the same address as used for the request for authorizations, of VA examinations scheduled in December 2010 and January 2011.  He presented for such examinations (evidencing that he was receiving mail at the address).  

The pertinent facts in this matter are clear.  The Veteran has not provided the authorization/releases necessary for VA to secure outstanding evidence pertaining to his claims for increased ratings for upper left clavicle, upper anterior left arm, and posterior left shoulder BCC removal scars, and for a low back disability, and necessary for a proper adjudication of the claims.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claims are considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking compensable ratings for upper left clavicle, upper anterior left arm, and posterior left shoulder BCC removal scars, and increases in staged ratings assigned for a low back disability are abandoned, there is no allegation of error in fact or law for appellate consideration in these matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking a compensable rating for an upper left clavicle BCC removal scar is dismissed.

The appeal seeking a compensable rating for an upper anterior left arm BCC removal scar is dismissed.
The appeal seeking a compensable rating for a posterior left shoulder BCC removal scar is dismissed.

The appeal seeking increases in the "staged" (10 percent prior to December 1, 2010, 40 percent from that date) ratings assigned for a low back disability is dismissed


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


